Case 2:20-cv-02291-DOC-KES Document 122 Filed 05/21/20 Page 1 of 5 Page ID #:1936




  1   Carol A. Sobel (SBN 84483)
      LAW OFFICE OF CAROL A. SOBEL
  2   725 Arizona Ave.
  3   Santa Monica, California 90401
      Tel: (31) 393-3055
  4
      Email: carolsobel@aol.com
  5
  6
      Shayla R. Myers (SBN 264054)                 Catherine Sweetser (SBN 271142)
      LEGAL AID FOUNDATION                         SCHONBRUN SEPLOW HARRIS
  7   OF LOS ANGELES                               & HOFFMAN, LLP
  8   7000 S. Broadway                             11543 W. Olympic Blvd.
      Los Angeles, CA 90003                        Los Angeles, CA 90064
  9   Tel: (213) 640-3983                          Tel: (310) 396-0731
 10   Email: smyers@lafla.org                      Email: catherine.sdshhh@gmail.com
 11
      Attorneys for Intervenors CANGRESS
 12   and Los Angeles Catholic Worker
 13
 14                      UNITED STATES DISTRICT COURT

 15        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 16
                                           )   CASE NO. 20-CV-02291-DOC-KES
 17                                        )
      LA ALLIANCE FOR HUMAN                )   Hon. David O. Carter
 18   RIGHTS, et al.                       )   Courtroom 1
                     Plaintiff(s),         )
 19                                        )
                  vs.                      )   INTERVENORS LOS ANGELES
 20                                        )   COMMUNITY ACTION NETWORK
      City of Los Angeles, et. al.         )   AND LOS ANGELES CATHOLIC
 21                                        )   WORKER OBJECTIONS TO MAY 15,
                         Defendant(s).     )   2020 PRELIMINARY INJUNCTION
 22                                        )
                                           )
                                           )   ]
 23
                                           )
 24                                        )
                                           )   Complaint Filed: March 10, 2020
 25                                        )
                                           )
 26                                        )
                                           )
 27                                        )
 28


                                                1
                          STATUS REPORT OF LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 122 Filed 05/21/20 Page 2 of 5 Page ID #:1937



 1
            Intervenors Los Angeles Community Action Network (LA CAN) and Los
 2
     Angeles Catholic Worker (LACW) respectfully object to this Court’s May 15, 2020
 3
     order, which was not requested by any party and issued sua sponte. We recognize
 4
     that the negotiations have been difficult and that the County and City are attempting
 5
     to streamline funding sources to provide additional services to individuals in the city
 6
     of Los Angeles, but this order is not the solution to the stalling of those negotiations.
 7
            As this Court has noted, an injunction is an extraordinary remedy. That is
 8
     particularly true where, as here, the Court issues a mandatory injunction. See Garcia
 9
     v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (mandatory injunctions, rather than
10
     preserving the status quo pendente lite, are “particularly disfavored” subject to a
11
     higher standard).1 Intervenors appreciate the willingness of the Court to consider
12
     extraordinary relief at this extraordinary time. Moreover, intervenors welcome the
13
     Court’s thoughtful recognition of the harm caused by prolonged exposure to
14
     pollution and environmental hazards. These harms underscore Intervenors’ concerns
15
     about the City and County’s inadequate response to the threat of COVID-19 to
16
     individuals who are unhoused, and in particular, to individuals who are suffering
17
     from physical effects brought on by chronic homelessness, including the effects of
18
     living too close to freeways. The Court’s recognition of these negative health
19
     impacts is appreciated. At the same time, however, Intervenors object to the
20
     Court’s May 15, 2020 preliminary injunction in so far as it requires the City and
21
     County to relocate individuals who are homeless away from these locations.
22
            First, Intervenors are concerned that following the order could result in the
23
     City and County’s prioritization of people based on factors other than those
24
     recognized by public health officials as most likely to result in negative outcomes
25
     and death during this current pandemic
26
27
28
     1
      The Court’s Order does not address the higher standard for a Mandatory
     Injunction, which should be denied “unless the facts and law clearly favor” the
     moving party. Id.
                                                         1
     ______________________________________________________________________________________________________
               INTERVENORS’ OBJECTIONS TO PRELIMINARY INJUNCTION
Case 2:20-cv-02291-DOC-KES Document 122 Filed 05/21/20 Page 3 of 5 Page ID #:1938



 1          Second, intervenors object that the sua sponte Preliminary Injunction entered
 2   by the Court orders that individuals who are camping near freeway overpasses,
 3   underpasses and ramps “be humanely relocated away from such areas.” Order re:
 4   Preliminary Injunction, Dkt. 108 (“Order”) at 5. The legal justification to do so
 5   stems from this Court’s finding that there is a serious question whether the City and
 6   County have failed to meet their obligation to provide services to unhoused
 7   individuals as required by Welfare and Institutions Code Section 17000 et seq and
 8   the United States Constitution. See Order at 4. As an initial matter, obligations for
 9   support under Welfare and Institutions Code Section 17000 et seq run not to cities
10   but to counties (or in the case of San Francisco, a city and county), which are
11   political subdivisions of the state. See Hunt v. Superior Court, 21 Cal.4th 984, 991
12   (1999).
13          Moreover, the relocation of people away from freeways, as mandated by the
14   Court, will not remedy the legal harm caused by any failure to adequately provide
15   shelter or services. Even if the Court may order defendants to provide shelter or
16   alternative forms of housing, as the Court has also done, see Order at 6, the focus
17   on and requirement that individuals experiencing homelessness be relocated from
18   near freeways is not a remedy to the legal injury identified by the Court. See De
19   Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945). This is
20
     particularly true where the relief ordered by the Court was not sought in the
21   complaint. See Pacific Radiation Oncology, LLC v. Queen's Medical Center, 810
22   F.3d 631, 636 (9th Cir. 2015) (relief ordered by the Court must be related to the
23   complaint). And no person who has been harmed by living near a freeway has
24   requested to be displaced from these locations or has requested an injunction
25   regulating where they are allowed to live. On the other hand, the plaintiffs would
26   not have standing to seek this relief. See Mitchell v. Dupnik, 75 F.3d 517, 528 (9th
27   Cir. 1996).
28


                                                         2
     ______________________________________________________________________________________________________
               INTERVENORS’ OBJECTIONS TO PRELIMINARY INJUNCTION
Case 2:20-cv-02291-DOC-KES Document 122 Filed 05/21/20 Page 4 of 5 Page ID #:1939



 1            Finally, at a minimum, although this Court clarified2 that it was not the
 2   Court’s intention to require the City and County to relocate individuals immediately,
 3   given the current pandemic and public health guidance which counsels against such
 4   actions, that assurance is not reflected on the face of the order. Without such
 5   clarification, the Court’s order could be interpreted as requiring the clearing of
 6   encampments, even during the pandemic. See e.g., Plaintiffs’ Response to City and
 7   County Plan Implementing Court Order, Dkt. 116 at 3 (indicating their position that
 8   the COVID-19 crisis obligates the County to clear encampments, rather than
 9   allowing individuals to remain in their present location for the duration of the
10   pandemic). 3
11
12   Dated: April 6, 2020                           Respectfully submitted,
13
                                                    Schonbrun Seplow Harris & Hoffman LLP
14
15                                                          /s/Catherine Sweetser
16                                                  Attorneys for Intervenors
17
                                                    Law Office of Carol A. Sobel
18
19                                                          /s/ Carol A. Sobel
20
21                                                  Legal Aid Foundation of Los Angeles
22
                                                          /s/ Shayla Myers
23                                                  Attorneys for Intervenors
24
25
26
27
28   2
         See e.g., Transcript of May 15, 2020 Proceedings, Dkt. 117 at p. 14.
     3
         Intervenors reserve the right to address the issues raised by other parties.
                                                         3
     ______________________________________________________________________________________________________
                INTERVENORS’ OBJECTIONS TO PRELIMINARY INJUNCTION
Case 2:20-cv-02291-DOC-KES Document 122 Filed 05/21/20 Page 5 of 5 Page ID #:1940




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          4
      _____________________________________________________________________________________________________
      _
               INTERVENORS’ OBJECTIONS TO PRELIMINARY INJUNCTION
